18 N.Y.3d 870 (2012)
962 N.E.2d 276
938 N.Y.S.2d 852
2012 NY Slip Op 60586
FRANK D. MAKI, Appellant,
v.
BASSETT HEALTHCARE et al., Respondents.
Motion No: 2011-1183
Court of Appeals of New York.
Submitted November 14, 2011.
Decided January 10, 2012.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed the portion of the Supreme Court order granting respondents' motion for summary judgment and dismissing the complaint, denied; motion for leave to appeal otherwise dismissed upon the ground that the remaining part of the Appellate Division order does not finally determine the action within the meaning of the Constitution.